Employment Agreement with David J. Leudemann effective April 1, 2018






EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, dated as of this 30th day of March, 2018, by and
between Access National Bank (the “Bank”) and David J. Leudemann (the
“Executive”).
WHEREAS, the Bank wishes to continue to employ the Executive, as its Executive
Vice President, Market Executive, on the terms and conditions herein contained;
WHEREAS, the Executive wishes to continue employment with the Bank on the terms
and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
1.Employment and Duties. The Executive shall continue to be employed as
Executive Vice President, Market Executive of the Bank (the “Position”) on the
terms and subject to the conditions of this Agreement. The Executive accepts
such employment and agrees to perform the managerial duties and responsibilities
of the Position. The Executive agrees to devote the necessary time and attention
on a full-time basis to the discharge of such duties and responsibilities
relating to the Position as may be assigned to the Executive by the Chief
Executive Officer of Access National Corporation (“ANC”).
2.Ownership Covenant. During the Term (as defined below), the Executive agrees
to maintain an ownership position in the common stock of ANC in an amount equal
to no less than one (1.0) times the Base Salary (as defined below) of the
Executive. Share amounts are to be maintained on an adjusted basis for any
subsequent stock dividends or splits. The Bank shall not provide any financing
to the Executive for the purpose of purchasing or carrying this investment. The
Executive shall have three (3) years from the Effective Date and from the date
of any subsequent increase in Base Salary to acquire the shares of common stock
of ANC needed to attain the required level of stock ownership.
3.Term. The Term (defined below) of this Agreement is effective as of April 1,
2018, (“Effective Date”) and will continue through the earlier of (i) the third
anniversary of the Effective Date (the “Initial Term”) or (ii) the date this
Agreement otherwise terminates pursuant to Section 7 below; provided, however,
that at the end of the Initial Term, if this Agreement has not been previously
terminated pursuant to Section 7 below, this Agreement shall be automatically
extended for up to two additional one-year terms (each a “Renewal Term”),
commencing only on the third and fourth anniversaries of the Effective Date,
unless either party gives written notice of non-renewal no later than sixty (60)
days prior to the third or fourth anniversary of the Effective Date. This
Agreement shall not be renewed beyond the fifth anniversary of the Effective
Date. Upon the expiration or non-renewal of this Agreement at the end of the
Initial Term or any Renewal Term,





--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






the Bank shall have no further liability or obligations to the Executive, except
as set forth herein. The term of this Agreement, as extended, if at all,
pursuant to this Section 3, is referred to herein as the “Term.”


4.Compensation.
(a)Base Salary. The Bank shall cause the Executive to be paid an annual base
salary (the “Base Salary”) as determined by the Board of Directors of ANC or its
Compensation Committee (the “Compensation Committee”), which Base Salary,
however, shall not be less than $263,750 per year, subject to all applicable
withholdings. The Base Salary shall be paid in approximately equal installments
to the Executive in accordance with established payroll practices of the Bank
(but no less frequently than monthly).
(b)Annual Incentive. During the Term, the Executive will be eligible to
participate in any annual incentive plan, if any exists, applicable to the Bank
executives and approved by the Board of Directors of ANC or the Compensation
Committee and to be paid in accordance with the terms of such plan. Any
incentive payments due hereunder shall be payable to the Executive on a date
determined by the Bank but in no event later than March 15 of the year following
the end of the applicable calendar year. The annual incentive shall also be
referred to herein as a “bonus.”
(c)Stock Compensation. The Executive shall be eligible to participate to the
extent and in the manner provided and to receive equity-based awards under any
equity plan established by ANC, in accordance with the terms of such plan, as
the Compensation Committee may determine, and which terms may be modified in the
discretion of the Compensation Committee.
(d)Clawback. The Executive agrees that any incentive compensation (including
both equity and cash incentive compensation) that the Executive receives from
the Bank is subject to repayment (i.e., clawback) to the Bank or a related
entity as determined by the Compensation Committee in the event (i) a
restatement of the Bank’s financial results (other than a restatement caused by
a change in applicable accounting rules or interpretations) the result of which
is that the financial statements were materially inaccurate and any incentive
compensation paid would have been a materially lower amount had it been
calculated based on such restated results or (ii) the repayment is otherwise
required by applicable federal or state law or regulation or stock exchange
requirement, or as set forth on a separate “clawback” policy, as may be adopted
from time to time by the Board of Directors of ANC. Except where offset of, or
recoupment from, incentive compensation covered by Code Section 409A (as defined
in Section 18) is prohibited by Code Section 409A, to the extent allowed by law
and as determined by the Compensation Committee, the Executive agrees that such
repayment may, in the discretion of the Compensation Committee, be accomplished
by withholding of future compensation to be paid to the Executive by the Bank.


2

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






Any recovery of incentive compensation covered by Code Section 409A shall be
implemented in a manner which complies with Code Section 409A.
5.Benefits.
(a)    Benefit Plans. The Executive shall be eligible to participate in any
benefit plans or programs that the Bank provides to the class of employees that
includes the Executive, on a basis not less favorable than that provided to such
class of employees, and in accordance with the terms of such plan, which will at
all times be controlling. During the Term, the Company shall pay for 100% of the
premiums for the medical and dental benefits offered by the Company from time to
time.
(b)    Automobile/Communication Allowance: During the Term, the Executive shall
be provided a $600 monthly automobile/communication allowance.     
6.Reimbursement of Expenses. The Executive shall be reimbursed upon the
Executive’s incurring reasonable and approved business expenses in connection
with the performance of the Executive’s duties, subject to presentation of
adequate substantiation, including receipts, for the reasonable business travel,
entertainment, lodging, and other business expenses incurred by the Executive.
The Bank reserves the right to review these expenses and determine, in its sole
discretion, whether to approve the expense. In no event will such reimbursements
be made later than the last day of the calendar month following the calendar
month in which the Executive submits the request for payment of the reimbursable
expense, which shall be submitted no later than sixty (60) days after the
expense is incurred.
7.Termination of Employment.
(a)Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. The Executive’s spouse, if
the spouse survives the Executive, or, if not, the Executive’s estate shall
receive (i) any unpaid Base Salary for time worked through the date of
termination payable in a lump sum as soon as administratively feasible following
termination, but not later than thirty (30) days thereafter; (ii) any incentive
or annual bonus compensation earned during the calendar year preceding the
calendar year of termination, but not yet paid as of the date of termination,
payable on the earlier of (A) the thirtieth (30th) day after the date of
termination, or (B) when otherwise due; and (iii) any benefits or awards vested,
due and owing pursuant to the terms of any other plans, policies or programs,
payable when otherwise due (hereinafter subsections (i) – (iii) collectively are
referred to as the “Accrued Obligations”). If the Bank determines that
Incapacity, as hereinafter defined, of the Executive has occurred, it may
terminate the Executive’s employment and this Agreement upon thirty (30) days’
written notice, provided that, within thirty (30) days after receipt of such
notice, the Executive shall not have returned to full-time performance of the
Executive’s assigned duties. In the event


3

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






of a termination due to Incapacity, the Bank shall pay the Accrued Obligations
to the Executive. For purposes of this Agreement, “Incapacity” shall occur if
the Bank determines that the Executive is suffering a physical or mental
impairment that renders the Executive unable to perform the essential functions
of the Position, and such impairment exists for six (6) months within any twelve
(12) month period. Notwithstanding any other provision in this Agreement, the
Bank shall comply with all requirements of the Americans with Disabilities Act.
Further, if the Executive’s employment is terminated due to death or
“Incapacity,” then no payments (other than the Accrued Obligations under this
Section 7(a)) shall be owed or paid under Section 8(a).
(b)Termination by the Bank With or Without Cause. The Bank may terminate the
Executive’s employment during the Term of this Agreement, with or without Cause.
For purposes of this Agreement, “Cause” shall mean:
(i)the Executive’s willful misconduct in connection with the performance of the
Executive’s duties;
(ii)the Executive’s misappropriation or embezzlement of funds or material
property of the Bank or any affiliate;
(iii)the Executive’s fraud or dishonesty with respect to the Bank or any
affiliate;
(iv)the Executive’s failure to perform any of the material duties and
responsibilities required by the Position (other than by reason of Incapacity),
or the Executive’s failure to follow reasonable instructions or policies of the
Bank, in either case after being advised in writing of such failure and being
given a reasonable opportunity and period (as determined by the Bank in its
reasonable business judgment) to remedy such failure (if such breach or
violation is capable of being remedied), which period shall be not less than
thirty (30) days;
(v)the Executive’s conviction of, indictment for (or the procedural equivalent),
or entering of a guilty plea or plea of no contest with respect to any felony or
any misdemeanor involving moral turpitude;
(vi)the Executive’s breach of a material term of this Agreement, or violation in
any material respect of any policy, code or standard of behavior generally
applicable to officers of the Bank, after being advised in writing of such
breach or violation and being given a reasonable opportunity and period (as
determined by the Bank in its reasonable business judgment) to remedy such
breach or violation (if such breach or violation is capable of being remedied),
which period shall be not less than thirty (30) days;


4

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






(vii)the Executive’s breach of any fiduciary duty owed to the Bank or its
affiliates; or
(viii)the Executive’s engaging in conduct that, if it became known by any
regulatory or governmental agency or the public, would be or is reasonably
likely to result, in the good faith judgment of the Bank, in material injury to
the Bank, monetarily or otherwise.
(c)    Termination by the Executive for Good Reason. The Executive may terminate
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:
(i)a material reduction in the Executive’s Base Salary;
(ii)a permanent demotion of the Executive and diminution in duties that requires
the Executive to perform continued duties materially inconsistent with the
Executive’s Position, authority, duties or responsibilities as contemplated by
Section 1 hereof;
(iii)the relocation of the Executive to any other primary place of employment
more than seventy-five (75) miles from the Bank headquarters in Reston,
Virginia, without the Executive’s express written consent to such relocation; or
(iv)a material breach of the Agreement by the Bank.
The Executive is required to provide notice to the Board of Directors of ANC of
the existence of a condition described in Section 7(c) above within a sixty (60)
day period after the initial existence of the condition, and the Board of
Directors of ANC shall have thirty (30) days after notice to remedy the
condition without liability. To trigger payment under this Section, the
Executive must also terminate employment within one hundred and eighty (180)
days after the initial occurrence of the event constituting “Good Reason.”
Notwithstanding the above, “Good Reason” shall not include any resignation by
the Executive where Cause for the Executive’s termination by the Bank exists, or
based on any isolated, insubstantial or inadvertent action by the Bank.
8.Obligations Upon Termination.
(a)    Without Cause; Good Reason. If, during the Term, the Bank shall terminate
the Executive’s employment without Cause (which shall not include the cessation
of employment as a result of the non-renewal or expiration of this Agreement) or
the Executive shall terminate employment for Good Reason, the Executive shall be
entitled to the Accrued Obligations (as defined in Section 7(a)) and, upon the
Executive’s signing and not revoking the Release attached as Exhibit A, which
Release must be signed and not revoked within the period set forth in the
Release, subject


5

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






to any applicable delay under Section 18 (Code Section 409A Compliance), the
Executive shall also be entitled to the following benefits:
(i)    Payment of an amount equal to 1.0 times the average of the Executive's
compensation as reported in Box 1 of the Form W-2 over the three (3) calendar
years immediately preceding the calendar year during which the termination
occurs (“Average Compensation”), payable over 12 months in accordance with the
regular pay periods of the Bank (but no less frequently than monthly and in
equal installments), less all applicable withholdings. The Average Compensation
calculation shall include compensation received from Middleburg Bank prior to
consummation of the merger with the Bank. However, if any payments are due to be
paid during the period prior to the Release becoming effective, then such
payments shall be accumulated and paid on the first regularly scheduled payroll
date on or after the Release has become effective (subject to the requirements
of Section 18(f)).
(ii)    For twelve (12) months after the date of termination, the Executive
shall receive coverage under all employee health insurance programs or plans
(medical, dental and vision) (“Health Care Plans”) in which the Executive and/or
his spouse and any of his dependents were entitled to participate immediately
prior to such termination, with the Bank paying the dollar amount of the
premiums that the employer paid immediately prior to the termination of the
Executive’s employment without regard to any subsequent increase in premium
otherwise due (the “Heath Care Continuance Benefit”), provided that the
continued participation of the Executive and/or his spouse and any of his
dependents is possible under the general terms and provisions of the Health Care
Plans. If the Bank cannot maintain such coverage for the Executive or his spouse
or dependents under the terms and provisions of the Health Care Plans (or where
such continuation would adversely affect the tax status of the Health Care Plans
pursuant to which the coverage is provided), the Bank shall provide the Health
Care Continuance Benefit by either providing substantially identical benefits
directly or through an insurance arrangement or by paying the Executive the
above amount for twelve (12) months after the date of termination with such
payments to be made in accordance with the Bank's established payroll practices
(but no less frequently than monthly) for employees generally for the period
during which such cash payments are to be provided. To the extent allowed by
applicable law, the Health Care Continuance Benefit period shall run
concurrently with the period for which the Executive and/or his spouse and any
of his dependents would be eligible for continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (the “COBRA Period”).
(iii)    Notwithstanding the foregoing, and in addition to the Bank’s remedies
set forth in Section 8(f), all such payments and benefits under Section 8(a)
otherwise to be made after the Executive’s termination of employment shall cease
to be paid, and the Bank shall


6

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






have no further obligation with respect thereto, in the event the Executive,
without the consent of the Bank, engages in any activity prohibited in Section 8
or any of its sub-parts or breaches Section 9.
(b)    Non-Competition. Notwithstanding the foregoing, all such payments and
benefits under Section 8(a) otherwise to be made after the Executive’s
termination of employment shall cease to be paid, and the Bank shall have no
further obligation with respect thereto, in the event the Executive engages in
any activity prohibited in Section 8(b), (c) or (d). In exchange for the
benefits promised in this Agreement and other valuable consideration, the
Executive agrees that the Executive will not engage in Competition for a period
of twelve (12) months after the Executive’s employment with the Bank ceases for
any reason, including the expiration or non-renewal of this Agreement at the end
of the Initial Term or any Renewal Term. For purposes hereof, “Competition”
means the Executive’s performing duties that are the same as or substantially
similar to those duties performed by the Executive for the Bank within twelve
(12) months prior to the cessation of the Executive’s employment by the Bank, as
an officer, a director, an employee, a partner or in any other capacity, within
twenty-five (25) miles of the headquarters of the Bank (or any Virginia
headquarters of any successor in the event of a merger consummated as of the
last day of employment) or within twenty-five (25) miles of the branch office of
the Bank that was the Executive’s primary situs of employment during the twelve
(12) months prior to the date the Executive’s employment ceases, if those duties
are performed for a bank or other financial institution that provides products
or services that are the same as or substantially similar to, and competitive
with, any of the products or services provided by the Bank at the time the
Executive’s employment ceases.
(c)Non-Piracy. In exchange for the benefits promised in this Agreement and other
valuable consideration, the Executive agrees that for a period of twelve (12)
months after the Executive’s employment ceases for any reason, including the
expiration or non-renewal of this Agreement at the end of the Initial Term or
any Renewal Term, the Executive will not, directly or indirectly, solicit,
divert from the Bank or transact business with any “Customer” of the Bank with
whom the Executive had “Material Contact” during the last twelve (12) months of
the Executive’s employment or about whom the Executive obtained information not
known generally to the public while acting within the scope of his employment
during the last twenty-four (24) months of employment, if the purpose of such
solicitation, diversion or transaction is to provide products or services that
are the same as or substantially similar to those offered by the Bank at the
time the Executive’s employment ceases. “Material Contact” means that the
Executive personally communicated with the Customer, either orally or in
writing, for the purpose of providing, offering to provide or assisting in
providing products or services of the Bank. “Customer” means any person or
entity with whom the Bank had a depository or other contractual relationship,
pursuant to which the Bank provided products or services within twenty-four (24)
months prior to the cessation of the Executive’s employment.


7

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






(d)Non-Solicitation. In exchange for the benefits promised in this Agreement and
other valuable consideration, the Executive agrees that for a period of twelve
(12) months after employment ceases for any reason, including the expiration or
non-renewal of this Agreement at the end of the Initial Term or any Renewal
Term, the Executive will not, directly or indirectly, hire any person employed
by the Bank or solicit for hire or induce any person to terminate their
employment with the Bank, if the purpose is to compete with the Bank.
(e)For Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause or if the Executive terminates employment other than for
Good Reason, this Agreement shall terminate without any further obligation of
the Bank to the Executive other than the payment to the Executive of the Accrued
Obligations.
(f)    Remedies. The Executive acknowledges that the covenants set forth in
Sections 8 and 9 of this Agreement are just, reasonable, and necessary to
protect the legitimate business interests of the Bank. The Executive further
acknowledges that if the Executive breaches or threatens to breach any provision
of Section 8 or 9, the Bank’s remedies at law will be inadequate, and the Bank
will be irreparably harmed. Accordingly, the Bank shall be entitled to an
injunction, both preliminary and permanent, restraining the Executive from such
breach or threatened breach, such injunctive relief not to preclude the Bank
from pursuing all available legal and equitable remedies, and the Bank shall be
entitled to all reasonable attorney’s fees and costs incurred in connection with
the breach, threatened breach or any challenge to the enforceability of Section
8 or 9.
(g)    Breach Does Not Excuse Performance. The Executive agrees that a breach by
the Bank of any provision of this Agreement (other than a failure to provide the
consideration referenced in Section 4 or 5) shall not excuse the Executive’s
obligation to adhere to the covenants in Sections 8 and 9 and shall not
constitute a defense to the enforcement thereof by the Bank.
9.Confidentiality. As an employee of the Bank, the Executive will have access to
and may participate in the origination of non-public, proprietary and
confidential information relating to the Bank and/or its affiliates and
subsidiaries, and the Executive acknowledges a fiduciary duty owed to the Bank
and its affiliates and subsidiaries not to disclose impermissibly any such
information. Confidential information may include, but is not limited to, trade
secrets, customer lists and information, internal corporate planning, methods of
marketing and operation, and other data or information of or concerning the
Bank, its affiliates and subsidiaries or their customers that is not generally
known to the public or generally in the banking industry. The Executive agrees
that for a period of five (5) years following the cessation of employment, the
Executive will not use or disclose to any third party any such confidential
information, either directly or indirectly, except as may be authorized in
writing specifically by the Bank; provided, however that to the extent the
information covered by this Section 9 is otherwise protected by the law, such as
“trade


8

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






secrets,” as defined by the Virginia Uniform Trade Secrets Act, or customer
information protected by banking privacy laws, that information shall not be
disclosed or used for however long the legal protections applicable to such
information remain in effect.
Nothing in this Agreement restricts or prohibits the Executive or the
Executive’s counsel from initiating communications directly with, responding to
any inquiry from, volunteering information to, or providing testimony before a
self-regulatory authority or a governmental, law enforcement or other regulatory
authority, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, the Congress, and any Office of Inspector General
(collectively, the “Regulators”), from participating in any reporting of,
investigation into, or proceeding regarding suspected violations of law, or from
making other disclosures that are protected under or from receiving an award for
information provided under the whistleblower provisions of state or federal law
or regulation.  The Executive does not need the prior authorization of the Bank
to engage in such communications with the Regulators, respond to such inquiries
from the Regulators, provide confidential information or documents containing
confidential information to the Regulators, or make any such reports or
disclosures to the Regulators. The Executive is not required to notify the Bank
that the Executive has engaged in such communications with the Regulators. The
Executive recognizes and agrees that, in connection with any such activity
outlined above, the Executive must inform the Regulators that the information
the Executive is providing is confidential.
Federal law provides certain protections to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions:
•
Where the disclosure is made (a) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or

•
Where the disclosure is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal. 

Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.


9

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






10.Termination Following Change of Control.
(a)    Prior to a Change of Control, the Bank shall require any successor to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform if no such Change of
Control had taken place. Following a Change of Control, if the Bank shall
terminate the Executive’s employment without Cause (which shall not include the
cessation of employment as a result of the non-renewal or expiration of this
Agreement) or the Executive shall terminate employment for Good Reason, the
Executive shall be entitled to the severance benefits under Section 8(a)
provided the requirements set forth in Section 8 are met (including the Release
requirements). Following a Change of Control, if the Executive’s employment is
terminated for Cause or if the Executive terminates employment other than for
Good Reason, the provisions of Section 8(e) shall apply. In all events,
following a Change of Control, the covenants and related provisions in Sections
8 and 9 shall continue to apply.
(b)280G Cutback. It is the intention of the parties that no payment be made or
benefit provided to the Executive pursuant to this Agreement or any other
agreement between the Executive and the Bank that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code and any regulations thereunder (“Code Section 280G”), thereby resulting in
a loss of an income tax deduction by the Bank or the imposition of an excise tax
on the Executive under Section 4999 of the Internal Revenue Code. If the
independent accountants serving as auditors for the Bank on the date of a change
of control within the meaning of Code Section 280G (or any other accounting firm
designated by the Bank) determine that some or all of the payments or benefits
scheduled under this Agreement, as well as any other payments or benefits on
such change of control, would be nondeductible by the Bank under Code Section
280G, then the payments scheduled under this Agreement and all other agreements
between the Executive and the Bank will be reduced to one dollar less than the
maximum amount which may be paid without causing any such payment or benefit to
be nondeductible. The determination made as to the reduction of benefits or
payments required hereunder by the independent accountants shall be binding on
the parties. Any reduction of benefits or payments required to be made under
this Section 10(b) shall be taken in the following order: first from cash
compensation, and then from stock, in each case in reverse order beginning with
payments or benefits which are to be paid the furthest in time from the date of
such determination.
(c)For purposes of this Agreement, other than Section 10(b), a “Change of
Control” occurs if, after the Effective Date, (i) any person, including persons
acting as a group, as defined in Section 13(d)(3) of the Securities Exchange Act
of 1934, becomes the owner or beneficial owner of ANC securities having 50% or
more of the combined voting power of the then outstanding ANC securities that
may be cast for the election of ANC’s directors other than a result of an
issuance of securities initiated by ANC, or open market purchases approved by
the Board of Directors of ANC, as long as the majority of the Board of Directors
of ANC approving the purchases is a majority


10

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






at the time the purchases are made; or (ii) during any twelve (12) month period,
as the direct or indirect result of, or in connection with, a tender or exchange
offer, a merger or other business combination, a sale of assets, a contested
election of directors, or any combination of these events, the persons who were
directors of ANC before such events cease to constitute a majority of the Board
of Directors of ANC, as applicable, or any successor’s board. For purposes of
this Agreement, a Change of Control occurs on the date on which an event
described in (i) – (ii) occurs. If a Change of Control occurs on account of a
series of transactions or events, the Change of Control occurs on the date of
the last of such transactions or events. To the extent any payments or benefit
under the Agreement is subject to Code Section 409A, the above definition of
Change of Control is intended to, and shall be interpreted in a manner as to,
comply with the requirements of Code Section 409A.
11.Documents. All documents, records, tapes and other media of any kind or
description relating to the business of the Bank or any of its subsidiaries (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Bank. The Documents (and any copies) shall be returned
to the Bank upon the Executive’s termination of employment for any reason or at
such earlier time or times as the Board of Directors of the Bank or its designee
may specify.


12.Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.
13.Governing Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia. The parties further
agree that venue in the event of a dispute not otherwise governed by arbitration
pursuant to Section 20, shall be exclusively in the Circuit Court of the
City/County of Fairfax, Virginia, or the applicable federal court for that
City/County, at the sole option of the Bank, and the Executive agrees not to
object to venue.
14.Notices. All written notices required by this Agreement shall be deemed given
when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.
15.Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.
16.Binding Effect. This Agreement shall be binding upon the Executive and on the
Bank and its successors and assigns. This Agreement shall be freely assignable
by the Bank.


11

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






17.No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Bank. If any part of this Agreement
is deemed to be unclear or ambiguous, it shall be construed as if it were
drafted jointly by all parties. The Executive and the Bank agree that neither
party was in a superior bargaining position regarding the substantive terms of
this Agreement.
18.Code Section 409A Compliance.
(a)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
applicable guidance thereunder (“Code Section 409A”) or comply with an exemption
from the application of Code Section 409A and, accordingly, all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.
(b)Neither the Executive nor the Bank shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Code Section 409A.
(c)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the form or timing of payment
of any amounts or benefits upon or following a termination of employment unless
such termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of this Agreement under
which (and to the extent) deferred compensation subject to Code Section 409A is
paid, references to a “termination” or “termination of employment” or like
references shall mean separation from service. A “separation from service” shall
not occur under Code Section 409A unless the Executive has completely severed
the Executive’s relationship with the Bank or the Executive has permanently
decreased the Executive’s services to twenty percent (20%) or less of the
average level of bona fide services over the immediately preceding thirty-six
(36) month period (or the full period if the Executive has been providing
services for less than thirty-six (36) months). A leave of absence shall only
trigger a termination of employment that constitutes a separation from service
at the time required under Code Section 409A. If the Executive is deemed on the
date of separation from service with the Bank to be a “specified employee”,
within the meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Bank from time to time, or if none,
the default methodology, then with regard to any payment or benefit that is
required to be delayed in compliance with Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of the Executive’s
separation from service or (ii) the date of the Executive’s death. In the case
of benefits required to be delayed under Code Section 409A, however, the
Executive may pay the cost of benefit coverage, and thereby obtain benefits,
during such six (6) month delay period and then be reimbursed by the Bank
thereafter on


12

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






the first day of the seventh month following the date of the Executive’s
separation from service or, if earlier, on the date of the Executive’s death.
All payments delayed pursuant to this Section 18(c) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
If any cash payment is delayed under this Section 18(c), then interest shall be
paid on the amount delayed calculated at the prime rate reported in The Wall
Street Journal for the date of the Executive’s termination to the date of
payment.
(d)With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits subject to Code Section 409A, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Bank’s
reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.
(e)If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment. In the event any payment payable upon termination of
employment would be exempt from Code Section 409A under Treas. Reg. §
1.409A-1(b)(9)(iii) but for the amount of such payment, the determination of the
payments to the Executive that are exempt under such provision shall be made by
applying the exemption to payments based on chronological order beginning with
the payments paid closest in time on or after such termination of employment.
(f)When, if ever, a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ten (10) days
following the date of termination”) or a period of time following termination of
employment, the actual date of payment within the specified period shall be
within the sole discretion of the Bank and, if any specified period covers two
calendar years, payment shall be made in the second calendar year.
(g)Notwithstanding any of the provisions of this Agreement, the Executive shall
be solely liable, and the Bank shall not be liable in any way to the Executive
if any payment or benefit which is to be provided pursuant to this Agreement and
which is considered deferred compensation subject to Code Section 409A otherwise
fails to comply with, or be exempt from, the requirements of Code Section 409A.


13

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






19.Regulatory Limitation. Notwithstanding any other provision of this Agreement,
neither the Bank nor any subsidiary shall be obligated to make, and the
Executive shall have no right to receive, any payment, benefit or amount under
this Agreement that would violate any law, regulation or regulatory order
applicable to the Bank or any subsidiary at the time such payment is due,
including without limitation, any regulation or order of the Federal Deposit
Insurance Corporation or the Board of Governors of the Federal Reserve System.




20.Arbitration Disputes.
(a)    Agreement to Arbitrate. Any dispute regarding, relating to, or arising in
connection with the employment of the Executive by the Bank (other than claims
for workers’ compensation, unemployment insurance, administrative claims before
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any other parallel state or local agency, claims which relate to or arise out
of an alleged breach of Section 7(b)-(g) of this Agreement, or any matter
expressly exempted from arbitration by law), or regarding the interpretation,
enforcement, or alleged violation of this Agreement, shall be resolved
exclusively by final and binding arbitration in the Commonwealth of Virginia,
pursuant to the Employment Arbitration Rules of the American Arbitration
Association, upon a request submitted in writing within thirty (30) days from
the date that the dispute first arose or within thirty (30) days from the
effective date of the Executive’s termination of employment with the Bank,
whichever date is earlier; provided, however, that if the Executive’s claim
arose under a statute providing for a longer time to file a claim, then that
statute shall govern. The Executive understands and acknowledges that he will
not be allowed to bring his claim before a court or a jury, but that it will be
heard solely in arbitration. Further, the Executive or the Bank may demand
arbitration of any such dispute upon written notice to the other, sent by
certified mail with return receipt requested, which notice shall include a
detailed description of the dispute, a statement of the date the dispute first
arose, and a statement of the relief requested. Any failure to timely demand
arbitration shall constitute a waiver of all rights to raise or present any
claims in any forum arising out of any dispute that was subject to arbitration.
The limitations period set forth in this Section shall not be subject to
tolling, equitable or otherwise.
(b)    Selection of Arbitrator. All disputes that are subject to arbitration
shall be resolved by a final and binding arbitration which shall be conducted by
a single arbitrator to be selected as follows: the Executive and the Bank will
obtain a list of five arbitrators from the American Arbitration Association,
each of whom will have experience in arbitrating employment disputes. Upon
receipt of this list, the Executive and the Bank will each strike from the list
two arbitrators, leaving the remaining arbitrator as the parties’ decision
maker, unless the parties mutually agree to an otherwise acceptable arbitrator.
The Executive shall be the first to strike two arbitrators from


14

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






the list. The arbitration hearing shall be held in Fairfax County, Virginia at a
neutral location selected by the parties or, in the event the parties are unable
to agree, at a location designated by the arbitrator.
(c)    Authority of Arbitrator. The arbitrator shall only be authorized to
exercise the powers specifically enumerated by this Section and to decide the
dispute in accordance with governing principles of law and equity. The
arbitrator shall have no authority to modify the powers granted by the terms of
this Section or to modify the terms of this Agreement, except as required by
law. The arbitrator shall have the authority to rule on motions by the parties,
to issue protective orders upon motion of any party or third party, and to
determine only the disputes submitted by the parties based upon the grounds
presented. Any dispute or argument not presented by the parties is outside the
scope of the arbitrator’s jurisdiction and any award invoking such disputes or
arguments is subject to a motion to vacate; provided, however, the arbitrator
shall have exclusive authority to resolve any dispute relating to the validity,
interpretation, and enforcement of this Agreement.
(d)    Opinion and Award. The arbitrator shall issue a written opinion and
award. The arbitrator’s opinion and award must be signed and dated, and shall be
issued within ninety (90) days of closing arguments or the receipt of post
hearing briefs, whichever is later. The arbitrator’s opinion and award shall
decide all issues submitted. The arbitrator’s opinion and award shall set forth
the legal principles supporting each part of the opinion. The arbitrator shall
only be permitted to award those remedies in law or equity which are requested
by the parties and which he determines to be supported by the credible, relevant
evidence.
(e)    Enforcement of the Arbitrator’s Award. The opinion and award of the
arbitrator shall be final and binding on the parties, and it may be confirmed,
enforced, corrected, or vacated by either party only to the extent authorized by
applicable law.
(f)    Fees and Costs. Each party shall be responsible for its own attorney’s
fees, except as provided by law, and for all costs associated with discovery
unless otherwise ordered by the arbitrator. Each party shall also be responsible
for one-half of the arbitrator’s fee and one-half of any costs associated with
the facilities for the arbitration hearing.
21.Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and, upon the Effective Date, it supersedes all other prior
agreements and understandings, both written and oral, express or implied, with
respect to the subject matter of this Agreement. It is further specifically
agreed and acknowledged that, except as provided herein, the Executive shall not
be entitled to severance payments or benefits under any severance or similar
plan, program, arrangement or agreement of the Bank for any cessation of
employment occurring while this Agreement is in effect.
22.Survivability. The provisions of Section 8 and 9 shall survive the
termination, expiration or non-renewal of this Agreement.


15

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






23.Title. The titles and sub-headings of each Section and Sub-Section in the
Agreement are for convenience only and should not be considered part of the
Agreement to aid in interpretation or construction.
Signature Block on Next Page


16

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.




 
ACCESS NATIONAL BANK
 
 
 
 
 
Date: March 30, 2018
By:
  /s/ Michael W. Clarke
 
 
Its
  CEO
 
 
 
 
 
 
1800 Robert Fulton Drive, Suite 300
 
 
Reston, Virginia 20191


 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
Date: March 30, 2018
  /s/ David J. Leudemann
 
 
David J. Leudemann
 
 
 
 
 
 
18321 Mid Ocean Place
 
 
Leesburg, Virginia 20176
 





17

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018








EXHIBIT A


RELEASE
In consideration of the benefits promised in the Employment Agreement referenced
below, David J. Leudemann (“Employee”), hereby irrevocably and unconditionally
releases, acquits, and forever discharges Access National Bank and each of their
agents, directors, members, shareholders, affiliated entities, officers,
employees, former employees, attorneys, and all persons acting by, through,
under or in concert with any of them (collectively “Releasees”) from any and all
charges, complaints, claims, liabilities, grievances, obligations, promises,
agreements, controversies, damages, policies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses of any nature whatsoever,
known or unknown, suspected or unsuspected, including, but not limited to, any
rights arising out of alleged violations or breaches of any contracts, express
or implied, or any tort, or any legal restrictions on Releasees’ right to
terminate employees, or any federal, state or other governmental statute,
regulation, law or ordinance, including without limitation (1) Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991; (2) the
Americans with Disabilities Act; (3) 42 U.S.C. § 1981; (4) the federal Age
Discrimination in Employment Act (age discrimination); (5) the Older Workers
Benefit Protection Act; (6) the Equal Pay Act; (7) the Family and Medical Leave
Act; and (8) the Employee Retirement Income Security Act (“ERISA”) (“Claim” or
“Claims”), which Employee now has, owns or holds, or claims to have, own or
hold, or which Employee at any time heretofore had owned or held, or claimed to
have owned or held, against each or any of the Releasees at any time up to and
including the date of the execution of this Release.
Employee hereby acknowledges and agrees that the execution of this Release and
the cessation of Employee’s employment and all actions taken in connection
therewith are in compliance with the federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts. Employee further acknowledges and agrees that:
a.    The Release given by Employee is given solely in exchange for the benefits
set forth in the Employment Agreement, effective as of April 1, 2018, between
Access National Bank and Employee to which this Release was initially attached
and such consideration is in addition to anything of value which Employee was
entitled to receive prior to entering into this Release;
b.    By entering into this Release, Employee does not waive rights or claims
that may arise after the date this Release is executed;
c.    Employee has been advised to consult an attorney prior to entering into
this Release, and this provision of the Release satisfies the requirements of
the Older Workers Benefit Protection Act that Employee be so advised in writing;


18

--------------------------------------------------------------------------------

Employment Agreement with David J. Leudemann effective April 1, 2018






d.    Employee has been offered twenty-one (21) days [or 45 days if applicable]
from receipt of this Release within which to consider whether to sign this
Release; and
e.    For a period of seven (7) days following Employee’s execution of this
Release, Employee may revoke this Release by delivering the revocation to an
Access National Bank officer and it shall not become effective or enforceable
until such seven (7) day period has expired.
This Release shall be binding upon the heirs and personal representatives of
Employee and shall inure to the benefit of the successors and assigns of Access
National Bank.






March 30, 2018
 
  /s/ David J. Leudemann
Date
 
David J. Leudemann











19